Name: 87/204/EEC: Commission Decision of 11 March 1987 withdrawing the status of Unterfranken in the Federal Republic of Germany with regard to classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  means of agricultural production
 Date Published: 1987-03-24

 Avis juridique important|31987D020487/204/EEC: Commission Decision of 11 March 1987 withdrawing the status of Unterfranken in the Federal Republic of Germany with regard to classical swine fever Official Journal L 080 , 24/03/1987 P. 0034 - 0034*****COMMISSION DECISION of 11 March 1987 withdrawing the status of Unterfranken in the Federal Republic of Germany with regard to classical swine fever (87/204/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 4b, paragraph 1 (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 87/64/EEC (4), and in particular Article 13, paragraph 2 thereof, Whereas Council Decision 82/838/EEC (5) recognizes certain parts of the territory of the Federal Republic of Germany as being either officially swine fever free or swine fever free; Whereas outbreaks of classical swine fever have been recorded in the region of Unterfranken, which is officially free in accordance with Annex I to Decision 82/838/EEC, as a consequence of which the status of the region of Unterfranken has been suspended by the German authorities; Whereas a period of two months has elapsed between the first and last outbreaks in that region; Whereas study of the epidemiological situation leads to the conclusion that the disease has persisted in the region of Unterfranken and it is necessary to withdraw the status of officially swine fever free from that region; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Commmittee, HAS ADOPTED THIS DECISION: Article 1 The status of Unterfranken in the Federal Republic of Germany as an area recognized to be officially swine fever free is withdrawn. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 34, 5. 2. 1987, p. 52. (5) OJ No L 352, 14. 12. 1982, p. 27.